Citation Nr: 1139830	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  07-34 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for skin rashes (claimed as eczema) secondary to sun and/or  herbicide exposure.

2.  Whether new and material evidence has been received to reopen a claim for service connection for right ear hearing loss.

3.  Entitlement to service connection for skin rashes (claimed as eczema) secondary to sun and/or herbicide exposure.

4.  Entitlement to service connection for right ear hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for squamous cell carcinoma, right ear, and cysts secondary to sun and/or herbicide exposure.

7.  Entitlement to an initial compensable evaluation for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to September 1969.  

This matter is before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In April 2007, the RO granted service connection for left ear hearing loss and assigned a noncompensable evaluation; declined to reopen service connection claims for right ear hearing loss, blepharitis and eczema, lobectomy, sinus condition with migraine headaches, and impotence; and denied service connection for skin carcinoma and cysts.  The Veteran filed a timely notice of disagreement with respect to all seven claims, but perfected an appeal with respect to hearing loss, carcinoma, and eczema claims only.

In August 2008, the RO denied service connection for tinnitus.  

The issues on the title page have been recharacterized to better reflect the medical evidence and the Veteran's allegations. 

Neither the Veteran nor his representative have requested a hearing on the hearing loss, skin carcinoma, and skin rash claims.  In an October 2007 correspondence to his representative, the Veteran indicated that he had intentionally left the hearing box on the October 2007 VA Form 9 "unchecked."  He wrote:  "If you will be able to go to the hearing as my representative, then please check the appropriate box and forward on.  I am afraid because of my hearing loss it would [be] difficult for me to represent myself."  There is no indication that the Veteran or the Veteran's representative requested a hearing.

The Veteran has not requested a hearing on the tinnitus claim.  See June 2009 VA Form 9.   

The Veteran's July 2006 correspondence contains an informal request to reopen a claim of service connection for depression, as well as a claim for service connection for fatigue.  These issues are not developed for appellate consideration and are referred to the RO for appropriate action.   

The issues of entitlement to service connection for skin rashes, of entitlement to service connection for squamous cell carcinoma and cysts, and entitlement to an initial compensable evaluation for left ear hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed March 2003 rating decision, the RO denied the claim for skin rashes.  

2.  Evidence received after the March 2003 denial of service connection for skin rashes relates to an unestablished fact necessary to substantiate that issue and raises a reasonable possibility of substantiating that underlying claim.

3.  In an unappealed March 2003 rating decision, the RO denied the claim for right ear hearing loss. 

4.  Evidence received after the March 2003 denial of service connection for right ear hearing loss relates to an unestablished fact necessary to substantiate that issue and raises a reasonable possibility of substantiating that underlying claim.

5.  The preponderance of the competent evidence shows no relationship between the Veteran's right ear hearing loss and his active duty service.

6.  The preponderance of the competent evidence shows no relationship between the Veteran's tinnitus and his active duty service.


CONCLUSIONS OF LAW

1.  The RO's March 2003 denial of service connection for skin rashes is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011). 

2.  Evidence received since the final March 2003 decision is new and material, and the claim for service connection for skin rashes is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1103 (2011).  

3.  The RO's March 2003 denial of service connection for right ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011). 

4.  Evidence received since the final March 2003 decision is new and material, and the claim for service connection for right ear hearing loss is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1103 (2011).  

5.  The criteria for service connection for right ear hearing loss have not been met.   38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).

6.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the appellant in July 2006 and January 2008 that fully addressed all notice elements and were sent prior to the initial AOJ decisions in these matters.  The letters informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  In addition, the letters informed the Veteran a disability rating and an effective date for the award of benefits would be assigned if service connection was awarded.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records (STRs) and VA treatment records.  The Veteran submitted relevant private treatment records from Dr. D.J.F.  The appellant was afforded VA medical examinations in March 2007 and February 2008.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Applications to Reopen

The Veteran seeks to reopen his service connection claims for skin rashes and right ear hearing loss.  These claims were previously denied in an RO rating decision dated in March 2003.  The Veteran did not file a notice of disagreement and the March 2003 rating decision became final.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The RO originally denied the Veteran's claims for service connection for right ear hearing loss and skin rashes secondary to herbicide exposure because hearing loss was not one of the disabilities associated with herbicide exposure and because there was no evidence of chloracne within one year of discharge.  The Board notes that there was also no competent and credible evidence of record that illustrated a diagnosis of right ear hearing loss.  

Evidence received since the March 2003 rating decision includes the Veteran's statements that his current right ear hearing loss is due to military noise exposure, and that his current skin rashes are due to sun and/or herbicide exposure.  The Veteran's contentions provide a plausible basis upon which to undertake additional development as to these matters.  Subsequent to March 2003, there are multiple medical reports reflecting a diagnosis of right ear hearing loss.  See, e.g., March 2007 VA Examination Report.  There is an April 2006 statement of Dr. D.J.F. reporting that "[i]t is possible, yet unlikely, that the major sudden right hearing loss of [the Veteran], in 2000, was a result of past history of noise exposure."  In addition, the Veteran has submitted Internet articles regarding sudden hearing loss.  Evidence received since the March 2003 rating decision also includes a September 2006 private provider opinion that "skin diseases may be as likely as not due to sun or chemical exposure."  

All of this evidence is new, as it did not exist at the time of the March 2003 determination.  Moreover, it directly addresses the unestablished facts of nexus and current disability.  In tending to substantiate the Veteran's claim by bolstering one element of a claim for service connection (nexus and current disability), the new evidence raises the reasonable possibility of substantiating the claim for service connection for both disorders.  Accordingly, the Board finds the additional evidence received since the March 2003 decision to be both new and material.  Reopening of the Veteran's right ear hearing loss and skin rash claims is, therefore, warranted.

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain chronic diseases, including organic diseases of the nervous system (which includes hearing loss), shall be granted service connection although not otherwise established as incurred in or aggravated by service if manifested to a compensable degree within one year after service in a period of war or following peacetime service on or after January 1, 1947, provided the rebuttable presumption provisions of § 3.307 are also satisfied.  38 C.F.R. §§ 3.307, 3.309(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996). 

For VA purposes, impaired hearing will not be considered to be a disability unless the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a Veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Preliminarily, the Board finds that adjudication of the reopened claim of entitlement to service connection for right ear hearing loss on a de novo basis is appropriate at this juncture.  The case at hand is similar to Hickson v. Shinseki, 23 Vet. App. 394 (2010).  In Hickson, the Court stated that when the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits because the RO should, in the first instance, consider that new evidence, as well as laws and regulations not previously considered, and decide the matter so as to preserve for that claimant the one review on appeal.  That notwithstanding, the Court in Hickson concluded that the RO had already "de facto" reopened the claim, and thus the Board was considering an issue already decided below.  Here, a review of the appealed April 2007 rating decision reflects that the RO initially considered this claim.  Thus, the Board's proceeding with this case, without a remand to the RO, will not prejudice the Veteran.

Upon an enlistment medical examination completed in January 1966, the Veteran underwent audiological testing that included audiometric readings.  Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As this evaluation was conducted prior to October 1967, the ASA units have been converted to ISO units as shown below.




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
--
15
LEFT
25
15
15
--
25

The September 1969 separation examination also contains a normal clinical evaluation of the ears and reflects a normal hearing test of 15/15 (spoken voice).  See Smith v. Derwinski, 2 Vet. App. 137 (1992).  

The Veteran did not seek evaluation or treatment for hearing loss or tinnitus during service.

A September 2000 correspondence from Dr. D.J.F. shows that the Veteran complained of sudden right ear hearing loss after taking a nap approximately one month earlier.  He reported "some noise exposure in the past."  He also complained of right-sided migraines over the past year.  An audiogram was performed and revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
50
55

The doctor noted that the audiogram showed a moderately severe sensorineural hearing loss in the right ear across all frequencies.  Speech discrimination was 72 percent in the right ear.  The doctor recommended a Magnetic Resonance Imaging (MRI) scan to rule out intracranial lesions and prescribed steroids "in hopes there is some neuritis that can be improved."

In an October 2000 correspondence, Dr. D.J.F. noted that "sometimes, often, sudden sensorineural hearing loss is of unknown etiology."  He further noted that the Veteran's service-connected left ear hearing loss "likely" pre-existed his right ear hearing loss.
 
An April 2006 correspondence from Dr. D.J.F. contains the following statement:  "It is possible, yet unlikely, that the major sudden right hearing loss . . . in 2000 was a result of past history of noise exposure."

At a March 2007 VA audiological examination, the Veteran reported that he was an equipment operator during service.  After service, he worked in the switching office of a telephone company for 10 years.  Recreational noise exposure consisted of woodworking.  The Veteran reported a history of recurrent bilateral tinnitus when he is in a quiet environment.  He also complained of sudden right ear hearing loss in 1999.  He wore a hearing aid. 

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
60
50
60

Speech audiometry revealed speech recognition ability of 92 percent.  The audiologist diagnosed a moderate to severe flat/gradually sloping sensorineural hearing loss in the right ear.  She opined that the hearing loss "cannot be attributed to military noise exposure, since he had a sudden hearing loss in that ear several years after military service."  The audiologist offered no opinion with respect to the etiology of the Veteran's tinnitus.

At a February 2008 VA audiological examination, the Veteran reported that he was an equipment operator during service.  After service, he worked for a telephone company for 30 years.  Recreational noise exposure consisted of occasional woodworking.  He complained of a constant ringing in his ears that had started 8 to 10 years earlier.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
60
55
60

Speech recognition was 88 percent in the right ear.  The audiologist diagnosed a moderately-severe to severe sensorineural hearing loss in the right ear.  The examiner opined that the Veteran's tinnitus "is less likely as not (less than 50/50 probability) caused by or a result of exposure to heavy equipment noise while in service."  The audiologist noted that the reported onset date of 8 to 10 years earlier was "more proximal to the onset of the sudden [right ear] hearing loss than the exposure to heavy equipment noise during service, which was 40 years ago."  The audiologist offered no opinion with respect to the etiology of the Veteran's right ear hearing loss.   

The Board finds that the preponderance of the evidence is against a finding that the Veteran's current right ear hearing loss and tinnitus are related to his active duty service.  The documentation in the record does not show a diagnosis of right ear hearing loss or tinnitus until September 2000 and March 2007, which is approximately 30 and 40 years, respectively, after discharge from active duty service.  Thus, service connection for right ear hearing loss is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  Additionally, there is no allegation or evidence of continuity of symptomatology of a right ear hearing loss or tinnitus disability from active duty service or during the approximately 30 and 40  years, respectively, before these conditions were shown.  See Savage v. Gober, 10 Vet. App. 488 (1997).   

As this discussion illustrates, the record contains competent medical evidence both for and against the Veteran's right ear hearing loss claim.  

A private provider has determined that it is possible, although unlikely, that the right ear hearing loss is related to military noise exposure.  He provided no rationale for this opinion.  A medical opinion based on speculation, without supporting clinical data or other rationale does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999). 

The March 2007 VA examiner has found that the right ear hearing loss is not related to military noise exposure.  She reasoned that the hearing loss occurred suddenly, many years after service.  The VA examiner's opinion is more probative because she took a detailed history from the Veteran; noted his military occupational specialty (MOS) and his history of post-service recreational noise exposure; considered the sudden and recent onset of the hearing loss; and determined that his right ear hearing loss was not related to service.  The probative value of a medical opinion is based upon it being factually accurate, fully articulated, and including sound reasoning for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, the February 2007 examiner's opinion is supported by Dr. D.J.F.'s October 2000 opinion, which states that the Veteran's service-connected left ear hearing loss likely pre-existed his right ear hearing loss.

Importantly, the only medical opinion of record addressing the etiology of the Veteran's tinnitus disability is against the Veteran's claim.  The February 2008 opinion is sound because it is based on a review of the Veteran's history of noise exposure during service, his post-service occupational noise exposure, and the Veteran's personal statements about his tinnitus.  The examiner also offered a rationale for the opinion that the tinnitus was not related to noise exposure in service, specifically that the Veteran developed tinnitus in conjunction with sudden right ear hearing loss approximately 8 to 10 years prior to the February 2008 VA examination.  

The Board has also considered the internet articles submitted by the Veteran which discuss sudden hearing loss in general.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1).  However, while the internet articles submitted by the Veteran discuss sudden hearing loss, they do not contain any information or analysis specific to the Veteran's case.  As such, the articles evidence submitted by the Veteran are of limited probative value.  

The Veteran is competent to report symptomatology, such as ringing in the ears, and to state that his right ear hearing has decreased.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Both statements are accepted as credible.  However, as a layperson, lacking in medical training and expertise, the Veteran is not competent to provide an opinion on a matter as complex as the etiology of his disabilities.  38 C.F.R. § 3.159(a)(2).  And it is far outweighed by the detailed opinions provided by the VA examiners who provided reasons for their unequivocal opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible"); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As such, the claims of entitlement to service connection for right ear hearing loss and entitlement to service connection for tinnitus are denied.

In reaching the decisions above the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against entitlement to service connection, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim of service connection for skin rashes and cysts secondary to sun and/or herbicide exposure is reopened; to this extent, the appeal is granted.  

New and material evidence having been received, the claim of service connection for right ear hearing loss is reopened; to this extent, the appeal is granted.  

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Additional development is warranted to address the merits of the Veteran's claims of entitlement to service connection for skin rashes (claimed as eczema) secondary to sun and/or herbicide exposure; entitlement to service connection for squamous cell carcinoma, right ear, and cysts secondary to sun and/or herbicide exposure; and entitlement to an initial compensable evaluation for left ear hearing loss.


The record reveals that the most recent VA audiological examination was performed in February 2008.  Correspondence dated in August 2008 and April 2009 reflects that the Veteran's left ear hearing loss has worsened since that time.  In view of the Veteran's allegation and the time that has passed since the examination, the Veteran should be afforded another VA examination in order to assess the current severity of the service-connected left ear hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The Veteran contends that he developed skin cancer, skin rashes, and cysts as a result of exposure to sun and/or herbicides while serving in Vietnam.  Service treatment records show treatment of a rash in August 1969 that was attributed to the Veteran's new boots.

VA regulations provide that, if a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for chloracne or other acneform disease consistent with chloracne.  38 C.F.R. § 3.309(e).  Chloracne, or other acneform disease, may be presumed to have been incurred during active military service as a result of exposure to Agent Orange if it is manifest to a degree of 10 percent within the first year after the last date on which the Veteran was exposed to Agent Orange during active service.  38 C.F.R. § 3.307(a)(6)(ii) . 

Notwithstanding, the above, a Veteran may also establish service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Court has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999). 

Direct service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Essentially the Veteran could establish service connection for his claimed skin disabilities in either of two different manners.  The first is on a presumptive basis because of exposure to Agent Orange pursuant to 38 C.F.R. § 3.309(e).  The second is on a direct basis.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

A question at issue is whether the Veteran served in Vietnam during the appropriate period of time so that he may be presumed to have been exposed to Agent Orange as he claims.  He states that he was exposed to herbicides while constructing roads in Vietnam as a member of the "Sea Bees."  See July 2006 Statement.  The DD 214 shows that the Veteran's military occupational specialty (MOS) was excavator; however, it does not show that he served in Vietnam.  He was awarded the Vietnam Service Medal with Three Bronze Stars and Fleet Marine Force Combat Operation Insignia.  

It does not appear that the RO requested the Veteran's personnel records.

The law is clear that a "Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  The law also further establishes that service in the Republic of Vietnam requires service on the landmass of Vietnam.  Service aboard a naval vessel in the waters off the shore of the Republic of Vietnam does not constitute service in the Republic of Vietnam without evidence showing actual visitation to the Republic of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 129 S. Ct. 1002 (2009).

Additional clarification is required to determine whether the Veteran was in Vietnam during the Vietnam era, as required for presumptive service connection of any qualifying skin disability under 38 C.F.R. §§ 3.307, 3.309(e).

The Veteran has not been afforded a VA examination regarding the etiology of his skin disabilities.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) . 

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran has skin rashes on various parts of his body that have been diagnosed as eczema by his primary care physician, and as "irritant dermatitis vs. stasis dermatitis vs. pretibial myxedema vs. erythema nodosum" by the VA.  Private treatment records establish a history of a malignant melanoma that was removed from the Veteran's right ear.  Dr. G.R.H., a private physician, has submitted a statement noting that "skin diseases may be as likely as not due to sun or chemical exposure."  Dr. I.I.O., also a private physician, has submitted a statement noting the Veteran's diagnosis of squamous cell carcinoma and opined that "usually these types of skin cancers are caused by sun exposure."  These statements are sufficient to meet the threshold requirements for a VA examination under the McClendon doctrine. 

Therefore, remand is required for a VA examination and a medical opinion regarding the etiology of the Veteran's current skin disabilities including any association with exposure to sun and/or herbicides during service. 

Since the claims file is being returned it should be updated to include VA treatment records compiled since September 2008.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since September 2008.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Request the Veteran's service personnel records from the National Personnel Records Center (NPRC) and any other appropriate records depositories.  If the records are unavailable, the Veteran should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available records should be associated with the claims file. 

3.  Determine whether the Veteran served in Vietnam.

4.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his left ear hearing loss disability.  The claims file should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims file and the remand have been reviewed.  All indicated studies, including an audiological evaluation, should be performed, and all findings should be reported in detail.  Describe the status and functional impact of the Veteran's left ear hearing loss disability, if any, on his daily activities.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached in a legible report.  

5.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any skin disability found to be present, to include skin carcinoma of the right ear.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology, the lay statements of record relating to the Veteran's skin disability, to include skin carcinoma of the right ear, since service, and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any skin disability found to be present, to include skin carcinoma of the right ear, is related to or had its onset during service, and particularly, to his reported exposure to herbicides and/or sun.  The September 2006 opinions of Drs. G.R.H. and I.I.O., as well as any articles submitted by the Veteran, should be addressed. 

A full and complete rationale, with supporting data, is required.  General statements regarding the carcinogenic effects of herbicides are not sufficient; specific findings, studies, or data regarding a link between the diagnosed cancer and herbicide exposure is required, in light of official determinations by the Secretary that not all cancers or body systems show a positive association to herbicide exposure.  Findings of a definite or unequivocal link are not required. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

6.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the RO should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT J. BURRIESCI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


